Citation Nr: 0808888	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-27 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease (PVD).

2.  Entitlement to service connection for residuals of heart 
bypass surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1978 to June 
1995, with additional service in the Florida Army National 
Guard from December 2001 to October 2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  In June 2007, the veteran testified before the Board 
at a hearing held at the RO.


FINDINGS OF FACT

1.  Peripheral vascular disease first manifested years after 
the veteran's initial period of active service and was 
incurred in or aggravated by a period of inactive duty for 
training.

2.  Residuals of heart bypass surgery are related to a period 
of the veteran's inactive duty for training.


CONCLUSIONS OF LAW

1.  Service connection for peripheral vascular disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West Supp. 2007); 38 C.F.R. §§ 3.6(a), 3.303, 
3.304, 3.307, 3.309 (2007).

2.  Service connection for residuals of heart bypass surgery 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West Supp. 2007); 38 C.F.R. §§ 3.6(a), 
3.303, 3.304, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In May 2005, prior to the initial adjudication of the claims, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claims.  He was told that 
he needed to provide the names of persons, agency, or company 
who had additional records to help decide his claims.  He was 
informed that VA would attempt to obtain review his claims 
and determine what additional information was needed to 
process his claims, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in June 2006 should his service connection claims be 
granted.  It is therefore inherent in the claims that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  The appellant received additional notification in 
February 2007 and submitted additional evidence to the Board 
in support of her claims in October 2007.  However, since the 
evidence was accompanied by a waiver of RO consideration, the 
Board finds that issuance of a supplemental statement of the 
case is not required.  38 C.F.R. § 19.37 (2007).  The Board 
finds that VA is not obligated to provide an examination in 
this case because the evidence does not establish that the 
veteran suffered an event, injury, or disease during active 
service.  38 C.F.R. § 3.159(c)(4).  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2007).  The term active military, naval, or air service 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) 
(West Supp. 2007); 38 C.F.R. § 3.6(a) (2007).  The only 
exception to this latter rule is where a heart attack or 
stroke is suffered on INACDUTRA.  38 U.S.C.A. 
§§ 101(24)(C)(2); 38 C.F.R. § 3.6(a) (2007).  INACDUTRA 
includes duty (other than full-time duty) performed by a 
member of the National Guard of any State, under 32 U.S.C. 
§§ 316, 502, 503, 504, or 505, or the prior corresponding 
provisions of law.  38 C.F.R. § 3.6(d)(4) (2007).

In order for the appellant to be eligible for service 
connection for disability claimed during his service, the 
record must establish by a preponderance of the evidence that 
he was disabled during active duty for training (ACDUTRA) due 
to a disease or injury incurred or aggravated in the line of 
duty or that he was disabled from an injury incurred or 
aggravated during inactive duty training (INACDUTRA).  
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Paulson v. 
Brown, 7 Vet. App. 466 (1995).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232 
(1994).  Service department records are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. 
§ 3.203 (2007).

Certain chronic diseases, like arteriosclerosis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2007).  However, presumptive 
periods do not apply for either ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran contends that his current peripheral vascular 
disease and residuals of heart bypass surgery are related to 
his service in the Florida Army National Guard.

The veteran's service medical records for active service in 
the Marine Corps from July 1978 to June 1995 are void of 
findings, complaints, symptoms, or diagnoses attributable to 
peripheral vascular disease or a heart disability.

National Guard service medical records include a December 
2001 enlistment examination report which is void of findings, 
complaints, symptoms, or diagnoses attributable to peripheral 
vascular disease or a heart disability.  Clinical evaluations 
of the heart and vascular system were normal.  A December 
2001 memorandum from the Chief Medical Officer indicates that 
a high cholesterol count was found during the entrance 
examination and the veteran was advised to obtain private 
medical advice for the same.

A June 2002 statement of medical examination and duty status 
reflects that while on inactive duty for training, the 
veteran was on a two-mile run during which he became dizzy 
and nauseated and stopped running.  He then vomited and lied 
down on the ground because he felt like he was going to pass 
out.  He was transported to a civilian hospital for further 
treatment where he complained of nausea, leg cramps, low back 
pain, and mild dyspnea, but denied any chest pain.  The 
primary diagnosis was heat exhaustion followed by diagnoses 
of labile hypertension, mild microcytic anemia, and rule out 
occult coronary artery disease (CAD).

In July 2002, the veteran was admitted to a private hospital 
with CAD.  At that time, he reported that he was in good 
health until a recent training experience with the National 
Guard.  He had a syncopal episode, recent dyspnea, and angina 
with exertion.  An EKG was abnormal and a cardiac stress test 
was positive.  However, a review of systems was negative for 
heart attack.  He underwent a cardiac catheterization which 
revealed significant CAD and a three-vessel bypass operation 
was performed.  After the operation, the assessment was 
three-vessel CAD with small targets, hypertension, and 
hypercholesterolemia.  At the time of discharge, the 
diagnoses were three-vessel artery disease with coronary 
artery bypass grafting times three; mucocytosis; left lower 
lobe atelectasis; hypertension; anemia secondary to surgical 
blood loss; and hypercholesterolemia.

An April 2003 examination report reflects a normal clinical 
evaluation of the heart and vascular system and is void of 
findings, complaints, symptoms, or diagnoses attributable to 
peripheral vascular disease or a heart disability.  However, 
a July 2003 statement of medical examination and duty status 
indicates that while on inactive duty for training, the 
veteran complained of being light-headed.  He was admitted to 
a Navy hospital for observation.  Upon discharge, his 
condition was stable and the diagnoses were anginal 
equivalent (atypical chest pain), rule out MI (myocardial 
infarction), and rule out instable angina.  A September 2003 
line of duty report states that in July 2003 the veteran 
became ill after running to formation and was kept overnight 
for observation.

Private hospital records dated in January 2004 show that the 
veteran underwent an aortogram with runoff, after which the 
diagnoses included severe peripheral vascular disease (PVD) 
with long bilateral SFS occlusions, CAD s/p coronary artery 
bypass surgery, hypertension, and dyslipidemia.  Records 
dated in July 2004 reflect diagnoses of PVD, claudication, 
and atherosclerotic heart disease.

In a January 2006 opinion, the veteran's private cardiologist 
stated that he had treated him since July 2002 at which time 
he had a near syncopal spell while participating in training 
and was sent to the hospital.  He was diagnosed with severe 
multi-vessel coronary disease and had to undergo coronary 
artery bypass surgery.  He opined that while the veteran did 
not have an actual heart attack while on training in the 
National Guard, his coronary and peripheral vascular disease 
were both diagnosed based on abnormalities, which occurred 
during training and were found on subsequent testing.  He 
further opined that his illness during training was directly 
related to and led to subsequent testing, which diagnosed his 
underlying coronary and vascular disease.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board has considered the January 2006 private medical 
opinion that the veteran's illnesses during National Guard 
training are related to coronary and peripheral vascular 
disease.  However, while this opinion has probative value, it 
does not show that these diseases were incurred in or 
aggravated by the veteran's active service.

In his substantive appeal, the veteran contends that his 
heart problems should be service-connected because they began 
during a paid weekend with the Guard during which he 
participated in physical training.  In June 2007 testimony 
before the Board, he testified that he was in the Marine 
Corps for seventeen years during which time he began to get 
weak, but that he was not diagnosed with a heart disability 
during active duty.  However, he also claimed that he had a 
heart attack while on active duty for training.

The service personnel and medical records show that the 
veteran suffered from dizzy spells, nausea, and syncope 
during periods of inactive duty for training in June 2002 and 
July 2003 corroborated by line of duty reports and treatment 
records.  While service personnel records include 
administrative memoranda dated in June 2003 which state that 
the veteran suffered a heart attack in June 2002, these 
memoranda are uncorroborated by the competent medical 
evidence which does not support a finding that the veteran 
sustained a myocardial infarction during service.  In fact, 
in the January 2006 opinion his physician clearly stated that 
he did not sustain a heart attack during service.  Therefore, 
service connection for the veteran's disability on the basis 
that he sustained an acute myocardial infarction or cardiac 
arrest during INACDUTRA is not warranted.  38 C.F.R. § 3.6(a) 
(2007).

The Board concludes that service connection for PVD and 
residuals of a heart bypass surgery are not warranted because 
the disease and residuals thereof were not incurred in or 
aggravated by active service or by active duty for training.  
In addition, the competent medical evidence is negative for a 
diagnosis of PVD or a heart disability within one year of 
separation from the veteran's active duty prior to his 
service in the National Guard.  Finally, while the record 
includes a January 2006 private medical opinion that coronary 
and peripheral vascular disease were both diagnosed based on 
abnormalities which occurred during training, the opinion 
does not relate either disease to a period of active service 
of active duty for training.  While service connection can be 
established for an injury incurred in or aggravated during 
INACDUTRA, the veteran's claimed disabilities are diseases.

The Board recognizes the veteran's contentions as to the 
diagnoses and relationship between his service and the 
claimed disabilities.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that the veteran 
suffers from PVD or residuals of heart bypass surgery that 
are a result of his active service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not support a finding that any PVD or residuals of heart 
bypass surgery were incurred or aggravated during a period of 
active service or active duty for training, or manifested to 
a compensable degree within one year following the veteran's 
separation from active service.  Furthermore, the evidence 
preponderates against a finding that the veteran sustained an 
acute myocardial infarction or cardiac arrest during inactive 
duty training.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim and 
service connection for PVD and residuals of heart bypass 
surgery is denied.  38 U.S.C.A. § 5107(b) (West 2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral vascular disease (PVD) is 
denied.

Service connection for residuals of heart bypass surgery is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


